DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0079322 A1; hereinafter “Kim”).
Regarding Claim 1, referring to at least Figs. 1-2A, 3, and related text, Kim teaches an electroluminescent display device, comprising: a substrate (202) (paragraph 50); a first pixel row on the substrate including a plurality of first pixels arranged along a first direction (a first group of a plurality of pixels P in 140 corresponding to a gate line G1 in a horizontal direction in Fig. 1) (fig. 1 and paragraph 40-43); a second pixel row on the substrate including a plurality of second pixels arranged along the first direction, the second pixel row being spaced apart from the first pixel row in a second direction (a third group of the plurality of pixels P in 140 corresponding to a gate line G3 in the horizontal direction in Fig. 1 and spaced apart from the first group of the plurality of pixels P by a vertical direction corresponding to data lines in Fig. 1) (fig. 1 and paragraph 40-43); a third pixel row on the substrate including a plurality of third pixels arrange along the first direction, the third pixel row positioned between the first and second pixel rows (a second group of the plurality of pixels P in 140 corresponding to a gate line G2 in the horizontal direction in Fig. 1) (fig. 1 and paragraph 40-43); a first groove between the first and third pixel rows (fig. 3 and paragraphs 52 and 78-80.  For example, H3 between the first group of the plurality of pixels and the second group of the plurality of pixels); a second groove between the second and third pixel rows (fig. 3 and paragraphs 52 and 78-80.  For example, H2 between the second group of the plurality of pixels and the third group of the plurality of pixels); and a light emitting diode (a combination of 220, 226, and 228) in each of the first pixels, the second pixels and the third pixels (paragraphs 50-51), wherein the first groove is greater than the second groove (fig. 3 and paragraphs 79-80.  For example, a size of H3 is greater than a size of H2).
Regarding Claim 2, Kim teaches wherein in the second direction, the first groove has a width greater than the second groove (fig. 3 and paragraphs 79-80, a vertical width of H3 is greater than a vertical width of H2).
Regarding Claim 3, Kim teaches wherein a length of the first groove is substantially equal to a length of the first pixel row (fig. 8 and paragraphs 93-94.  For example, a set of H3, which is greater in size compared to a set of H2, has a length substantially equals to a length of the first group of the plurality of pixels in fig. 8), and a length of the second groove is substantially equal to a length of the second pixel row (fig. 8 and paragraphs 93-94.  For example, a set of H2 has a length substantially equals to a length of the third group of the plurality of pixels in fig. 8).
Regarding Claim 4, Kim teaches further comprising: a fourth pixel row spaced apart from the second pixel row in the second direction including a plurality of fourth pixels arranged along the first direction (a fourth group of a plurality of pixels P in 140 corresponding to a gate line G4 in the horizontal direction in Fig. 1) (fig. 1 and paragraph 40-43); and a third groove between the second and fourth pixel rows (fig. 3 and paragraphs 52 and 78-80.  For example, H1 between the third group of the plurality of pixels and the fourth group of the plurality of pixels), wherein the third groove has a width smaller than the second groove (fig. 3 and paragraphs 79-80.  For example, a width size of H1 is smaller than a width size of H2).
Regarding Claim 5, Kim teaches further comprising: a thin film transistor on the substrate and in each of the first plurality of pixels, the second plurality of pixels and the third plurality of pixels (fig. 2A and paragraphs 50-51); an insulating layer (218) on the thin film transistor (paragraph 51); and a bank layer (222) on the insulating layer and surrounding each of the first plurality of pixels, the second plurality of pixels and the third plurality of pixels (figs. 2A, 3, and paragraphs 52), wherein the light emitting diode includes a first electrode (220), an emitting layer (226) on the first electrode and a second electrode (228) covering the emitting layer (paragraphs 60-74), and wherein the first and second grooves are formed in the bank layer (figs. 2A, 3, and paragraph 52).
Regarding Claim 6, Kim teaches further comprising: a material pattern (226’ in H) in the first and second grooves (paragraph 52), wherein the material pattern is configured to contact the insulating layer and the second electrode (fig. 2A, 226’ is in contact with 228 and 218).
Regarding Claim 7, Kim teaches wherein the second electrode in the first and second grooves is configured to contact the insulating layer (figs. 2A and 3.  228 is in an indirect contact with 218).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829